
	
		III
		110th CONGRESS
		2d Session
		S. RES. 580
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2008
			Mr. Bayh (for himself,
			 Mr. Thune, and Mr. Smith) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on
		  preventing Iran from acquiring a nuclear weapons capability.
	
	
		Whereas Iran is a party to the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (commonly referred to as the
			 Nuclear Non-Proliferation Treaty) and, by ratifying the Treaty,
			 has foresworn the acquisition of nuclear weapons;
		Whereas Iran is legally bound to declare all its nuclear
			 activity to the International Atomic Energy Agency and to place such activity
			 under the constant monitoring of the Agency;
		Whereas for nearly 20 years Iran had a covert nuclear
			 program, until the program was revealed by an opposition group in Iran in
			 2002;
		Whereas the International Atomic Energy Agency has
			 confirmed that the Government of Iran has engaged in such covert nuclear
			 activities as the illicit importation of uranium hexafluoride, the construction
			 of a uranium enrichment facility, experimentation with plutonium, the
			 importation of centrifuge technology and the construction of centrifuges, and
			 the importation of the design to convert highly enriched uranium gas into a
			 metal and to shape it into the core of a nuclear weapon, as well as significant
			 additional covert nuclear activities;
		Whereas the Government of Iran continues to expand the
			 number of centrifuges at its enrichment facility and to enrich uranium in
			 defiance of 3 binding United Nations Security Council resolutions demanding
			 that Iran suspend its uranium enrichment activities;
		Whereas the Government of Iran has announced its intention
			 to begin the installation of 6,000 advanced centrifuges, which, when
			 operational, will dramatically reduce the time it will take Iran to enrich
			 uranium;
		Whereas the 2007 National Intelligence Estimate reports
			 that the Government of Iran was secretly working on the design and manufacture
			 of a nuclear warhead until at least 2003 and that Iran could have enough highly
			 enriched uranium for a nuclear weapon as early as late 2009;
		Whereas allowing the Government of Iran to obtain a
			 nuclear weapons capability would pose a grave threat to international peace and
			 security;
		Whereas allowing the Government of Iran to obtain a
			 nuclear weapons capability would fundamentally alter and destabilize the
			 strategic balance of power in the Middle East;
		Whereas, if it were allowed to obtain a nuclear weapons
			 capability, the Government of Iran could share its nuclear technology, raising
			 the frightening prospect that terrorist groups and rogue regimes might possess
			 nuclear weapons capabilities;
		Whereas allowing the Government of Iran to obtain a
			 nuclear weapons capability would severely undermine the global nuclear
			 nonproliferation regime that, for more than 4 decades, has contained the spread
			 of nuclear weapons;
		Whereas it is likely that one or more Arab states would
			 respond to Iran obtaining a nuclear weapons capability by following Iran’s
			 example, and several Arab states have already announced their intentions to
			 pursue peaceful nuclear programs;
		Whereas the spread of nuclear weapons capabilities
			 throughout the Middle East would make the proliferation of nuclear weapons
			 elsewhere around the globe much more likely;
		Whereas allowing the Government of Iran to obtain a
			 nuclear weapons capability would directly threaten Europe and ultimately the
			 United States because Iran already has missiles that can reach parts of Europe
			 and is seeking to develop intercontinental ballistic missiles;
		Whereas the Government of Iran has repeatedly called for
			 the elimination of our ally, Israel;
		Whereas the Government of Iran has advocated that the
			 United States withdraw its presence from the Middle East;
		Whereas the United Nations Security Council has passed 3
			 binding resolutions under Chapter VII of the United Nations Charter that impose
			 sanctions on Iran for its failure to comply with the mandatory demand of the
			 Security Council to suspend all uranium enrichment activity;
		Whereas the United States, the Russian Federation, the
			 People's Republic of China, France, the United Kingdom, and Germany have
			 offered to negotiate a significant package of economic, diplomatic, and
			 security incentives if Iran complies with the Security Council’s demands to
			 suspend uranium enrichment;
		Whereas the Government of Iran has consistently refused
			 such offers;
		Whereas, as a result of the failure of the Government of
			 Iran to comply with the Security Council resolutions, the international
			 community began taking steps in 2006 that have begun to have an impact on the
			 economy of Iran, but the rapid development of nuclear weapons capabilities by
			 the Government of Iran is outpacing the slowly increasing economic and
			 diplomatic sanctions on Iran;
		Whereas the Government of Iran has used its banking
			 system, including the Central Bank of Iran, to support its proliferation
			 efforts and to assist terrorist groups;
		Whereas, as a result of that use of Iran's banking system,
			 the Secretary of the Treasury has designated 4 large Iranian banks as
			 proliferators and supporters of terrorism and restricted the ability of those
			 banks to conduct international financial transactions in United States dollars;
			 and
		Whereas Iran must import around 40 percent of its daily
			 requirements for refined petroleum products: Now, therefore, be it
		
	
		That the Senate—
			(1)declares that
			 preventing the Government of Iran from acquiring a nuclear weapons capability,
			 through all appropriate economic, political, and diplomatic means, is a matter
			 of the highest importance to the national security of the United States and
			 must be dealt with urgently;
			(2)urges the
			 President, in the strongest of terms, to immediately use the President's
			 existing authority to impose sanctions on—
				(A)the Central Bank
			 of Iran and any other Iranian bank engaged in proliferation activities or
			 support of terrorist groups;
				(B)international
			 banks that continue to conduct financial transactions with sanctioned Iranian
			 banks;
				(C)energy companies
			 that have invested $20,000,000 or more in the petroleum or national gas sector
			 of the economy of Iran in any given year since the date of the enactment of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
			 and
				(D)companies that
			 continue to do business with the Islamic Revolutionary Guard Corps of
			 Iran;
				(3)demands that the
			 President lead an international effort to immediately and dramatically increase
			 the pressure on the Government of Iran to verifiably suspend its nuclear
			 enrichment activities by, among other measures, banning the importation of
			 refined petroleum products to Iran; and
			(4)asserts that
			 nothing in this resolution shall be construed to authorize the use of force
			 against Iran.
			
